NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                     IN THE DISTRICT COURT OF APPEAL
                                     OF FLORIDA
                                     SECOND DISTRICT

LEONARDO SOCCOLICH and                )
MILA PAPIC-SOCCOLICH,                 )
                                      )
              Appellants,             )
                                      )
v.                                    )           Case No. 2D18-504
                                      )
WILMINGTON SAVINGS FUND               )
SOCIETY, FSB, d/b/a CHRISTIANA        )
TRUST, not in its individual capacity )
but solely as Trustee for Brougham    )
Fund I Trust,                         )
                                      )
              Appellee.               )
___________________________________)

Opinion filed July 12, 2019.

Appeal from the Circuit Court for
Manatee County; Lon Arend, Judge.

Leonardo Soccolich and Mila Papic-
Soccolich, pro se.

Shannon T. Sinai and Brandon S. Vesely
of Albertelli Law, Tampa, for Appellee
Wilmington Savings Fund Society, FSB.


PER CURIAM.

             Affirmed.


KHOUZAM, C.J., and LUCAS and ROTHSTEIN-YOUAKIM, JJ., Concur.